DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites for “… such that the second holes over the first holes when seen from above the body over less than entire cross-sectional area of the second holes.” But such recitation renders the claim vague since it is unclear what is less than entire cross-sectional area of the second holes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,992,270) in view of Nakamura (JP 2004 282047) and Jung et al (US 2018/0286710).  
Lee shows the hot plate claimed including a body (310) having a heater (340), a plurality of first holes (312) passing through the body, a plurality of proximity pins (320) formed on the body having a plurality of second holes (322) formed therein wherein each of the plurality of first holes is connected to respective one of the plurality of second holes, a vacuum is created inside the first and second holes via a vacuum device(370) connected to the plurality of the first and the second holes as illustrated in Figure 12. But, Lee does not show the plurality of second holes are formed in fewer than all of the proximity pins. 
Nakamura shows it is known to provide a plurality of proximity pins (11, 17) wherein a plurality of holes are provided in the pins but the plurality of holes are formed in fewer than all of the pins as illustrated in Figure 1. 
Jung also shows it is known to provide a plurality of proximity pins (120, 150) wherein a plurality of hole are provided in the pins but the plurality of holes are formed in fewer than all of the pins as illustrated in Figure 1.
In view of Nakamura and Jung, it would have been obvious to one of ordinary skill in the art to adapt Lee with a plurality of proximity pins that are more than the number of second holes wherein the greater number of proximity pins can provide more stable support for holding a substrate thereon as known in the art. 
With respect to claims 2 and 3, Lee shows the proximity pins with the second holes that are overlapped with the first holes wherein the proximity pins not having the second holes are not located on the first holes, i.e., there are no other proximity pins other than the proximity pins (320) shown in Figure 12. 
With respect to claim 4, Nakamura shows it is known to provide a body (2) having a plurality of proximity pins (11, 17) that is made of the same material as the body and is integrally formed thereon. Also, see para [0079]. Jung also shows it is known to provide a body (100) having a plurality of proximity pins (150) that is made of the same material as the body and in integrally formed thereon. Also, see para [0046].
With respect to claim 7, Nakamura shows a method of providing the body (2) and the proximity pins that made of a first material including the first hole and the second hole that are integrally formed by single/machining process (para 0079), and Jung also shows the body having the proximity pins wherein the first holes are formed in the body and the second holes formed through the pins. And, it would have been obvious to one of ordinary skill in the art to adapt Lee with the proximity pins having the second hold integrally formed with the first holes of the body by a single process, which can include various known methods including machining, milling, ablation to one of ordinary skill in the art, as an alternatively arrangement that supports a wafer/substrate on the body for heating the substrate while using vacuum to securely fix the wafer substrate thereon.  
	With respect to claims 9 and 10, Lee shows the second hole that is provided inside the pin wherein the second hole has different cross-sectional area than the first hole, i.e., the second hole has a diameter less than the diameter of the first hole, and the second hole opens at an uppermost point of the proximity pin. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nakamura and Jung as applied to claims 1-4, 7, 9 and 10 above and further in view of Yotsuya et al (JP 2004 253795).  
Lee in view of Nakamura and Jung shows the hot plate claimed except for the proximity pins that are made of a different material from the body wherein the pins are fixed to grooves formed in the body.
Yotsuya shows it is known to provide a hot plate with a plurality of proximity pins shown by the elements (17; see Figure 16) which are made of different material from a hot plate body (2) wherein the pins are fixed to grooves formed in the body by press-fitting the elements therein. Also, see para 0073-0075.  
In view of Yotsuya, it would have been obvious to one of ordinary skill in the art to adapt Lee, as modified by Nakamura and Jung, with the proximity pins that are made of different materials that can alternatively provide a low thermal conductivity that would minimize heat affects by the pins wherein such pins can also be alternatively provided in a groove of the body to be fixed therein so that the pins can be securely placed thereon while allows the pins to be replaceable or interchangeable when damaged or as desired by the user. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,992,270) in view of Eum et al (US 2016/0035601), Nakamura (JP 2004 282047) and Jung et al (US 2018/0286710).  
Lee shows the heating apparatus claimed including a heating unit but does not show a cooling unit and a transfer robot which transfer a substrate from the heating unit to the cooling unit so that the operation rate of the heating apparatus is reduced, and Lee does not show the plurality of second holes that are formed in fewer than all of the proximity pins. 
Eum shows a heating apparatus including a heating unit (550), a cooling unit (570), and a transfer arm/robot (530) that can transfer a substrate from the heating unit to the cooling unit. 
Nakamura shows it is known to provide a plurality of proximity pins (11, 17) wherein a plurality of holes are provided in the pins but the plurality of holes are formed in fewer than all of the pins as illustrated in Figure 1. 
Jung also shows it is known to provide a plurality of proximity pins (120, 150) wherein a plurality of hole are provided in the pins but the plurality of holes are formed in  fewer than all of the pins as illustrated in Figure 1.
In view of Eum, Nakamura and Jung, it would have been obvious to one of ordinary skill in the art to adapt Lee with a cooling unit and a transfer robot/arm which can transfer a substrate from the heating unit to the cooling unit so that the heating or baking process of the substrate can be more efficiently performed by reducing the operation rate of the heating apparatus; and, it would have been obvious to further adapt Lee with a plurality of proximity pins that are more than the number of second holes wherein the greater number of proximity pins can provide more stable support for holding a substrate thereon as known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection. 
It is further noted that Nakamura and Jung teach the newly added claim limitation in combination with Lee as stated in the ground of rejection. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761